Case 20-18488-MBK            Doc 547      Filed 12/10/20 Entered 12/10/20 17:25:08    Desc Main
                                        Document      Page 1 of 13



    UNITED STATES BANKRUPTCY COURT
    DISTRICT OF NEW JERSEY

    Caption in Compliance with D.N.J. LBR 9004-1(b)

    Eitan D. Blanc, Esquire
    Anthony R. Twardowski Esquire (admitted Pro Hac
    Vice)
    Earl M. Forte, Esquire (admitted Pro Hac Vice)
    Zarwin Baum DeVito Kaplan Schaer Toddy, P.C.
    2005 Market Street, 16th Floor
    Philadelphia, PA 19103
    215-569-2800
    edblanc@zarwin.com
    artwardowski@zarwin.com
    emforte@zarwin.com

    Counsel for DVL, Inc. and DVL Kearny Holdings, LLC

    In Re:
    CONGOLEUM CORPORATION,                                   Chapter 11

                                                             Case No. 20-18488 (MBK)
              Debtor. 11                                     Hearing Date: December 11, 2020


    REPLY OF DVL, INC. AND DVL KEARNY HOLDINGS, LLC TO OPPOSITION OF
    BATH IRON WORKS CORPORATION AND DEBTOR TO MOTION FOR A STAY

       DVL, Inc. and DVL Kearny Holdings, LLC (together, “DVL”), creditors and parties-in-

interest in the chapter 11 case of Debtor, Congoleum Corporation (“Congoleum” or the “Debtor”),

submit this reply in response to “Bath Iron Works Corporation’s Brief In Opposition to DVL’s

Motion for A Stay Pending A Decision By the United States District Court On DVL’s Motion to

Withdraw the Reference of the Debtor’s Motion to Approve A Settlement With Bath Iron Works

Corporation and the Adversary Proceeding No. 20-01439 Filed By Bath Iron Works Corporation, or

In The Alternative to Stay Pending Appeal” [docket no. 534] and the Debtor’s Joinder [docket no.

535] (together, the “Opposition”).


1
  The last four digits of the Debtor’s federal tax identification number are 8678. The Debtor’s
corporate headquarters is located at 3500 Quakerbridge Road, Mercerville, New Jersey 08619
                                                      1
Case 20-18488-MBK          Doc 547     Filed 12/10/20 Entered 12/10/20 17:25:08              Desc Main
                                     Document      Page 2 of 13


I.     The Proposed Settlement Between BIW and the Debtor Is No Ordinary Settlement

       The proposed Settlement 2 between BIW and Congoleum is not a typical bankruptcy

settlement that resolves a debtor-creditor relationship. Rather, it goes much farther than that; it

seeks to use the Rule 9019 settlement approval process to absolve BIW of all liability for

environmental cleanup in the Passaic River region of New Jersey, specifically, from the CERCLA

and state law environmental claims brought in the DVL and Occidental Lawsuits, both of which are

pending in the District Court, the former before Judge McNulty and the latter before Judge Arleo.

This purpose, which serves only the interests of BIW and not the interests of the Debtor or its

creditors, is plainly stated in the terms of the Settlement itself, which require, as a pre-condition to

BIW’s obligation to pay the Debtor’s estate $1,000,000, that the bankruptcy court must make

extensive findings of fact and conclusions of law that, based on a series of corporate transactions

governed by state law contracts entered into over 30 years ago, BIW is not the corporate successor

to Congoleum’s Resilient Flooring Business and therefore is not liable to DVL or OCC in their

respective lawsuits against BIW. See Settlement Motion, Exhibit A, Bankruptcy Dkt. 22-2 at pp.

23-27 of 27. Based on such findings of fact, the Settlement then requires the bankruptcy court to

conclude:

       ●       “that BIW has no responsibility for any liabilities of the Congoleum
               Flooring Business, as defined above and in the Century Settlement
               Agreement, or for the Resilient Flooring Business as defined in the
               Agreement, and BIW is not the successor of the Resilient Flooring
               Business, including its former operations in Kearny, New Jersey.”

       ●       “a.    Liabilities of the Resilient Flooring Business, for which BIW
               has no responsibility, include environmental liabilities, including, but
               not limited to, environmental liabilities allegedly stemming from the
               former Resilient Flooring Business operations in Kearny, New Jersey.”

       ●       “b.    Congoleum is the only successor entity potentially liable for any
               alleged environmental liabilities arising the former Resilient Flooring

2
 Capitalized or defined terms in this reply have the same meaning as in DVL’s supporting
memorandum of law. Bankruptcy Dkt. No. 509-2.
                                                    2
Case 20-18488-MBK           Doc 547     Filed 12/10/20 Entered 12/10/20 17:25:08             Desc Main
                                      Document      Page 3 of 13


                Business operations in Kearny, New Jersey, including those
                complained of in the DVL and Occidental Lawsuits pending against
                Congoleum and BIW, as previously determined by the court in the First
                Bankruptcy Case, and as reaffirmed by Congoleum in this bankruptcy
                case; BIW is not responsible for environmental liabilities stemming
                from the Resilient Flooring Business operations in Kearny, New
                Jersey.”

         ●      “NN.      All the Court’s findings of fact made herein, including these
                related to successorship, were actually litigated and are necessary to the
                Court’s decision to enter this settlement order. The foregoing findings
                are intended to have preclusive effect under the doctrines of res judicata
                and collateral estoppel.”

See Settlement Motion, Bankruptcy Dkt. No. 22-2 at ¶ LL-NN. p. 26-27 of 27 (emphasis added).

         The Debtor and BIW also seek findings of fact and conclusions of law on several other

specific matters, notably on a settlement entered into by Congoleum and a group of its insurance

carriers on August 17, 2006, during its prior bankruptcy (known as the “Century Settlement”) as well

as the plan confirmation order entered by the District Court in that proceeding on June 7, 2010. BIW

and the Debtor seek to use these findings to further support the conclusion that they have no liability

to DVL or OCC. BIW and the Debtor seek this relief even though there is no evidence in the record

they have presented showing that DVL was a creditor of Congoleum in 2006 or 2010 (DVL did not

become aware of its claims in the DVL Lawsuit until 2015) 3, that DVL was a party to the Century

Settlement (it was not), or that DVL was ever given proper notice of those matters. Absent the ability

to raise its claims in the prior Congoleum bankruptcy and absent proper notice of that proceeding,

DVL’s claims, as asserted in the DVL Lawsuit, cannot be barred either by the Century Settlement or

the June 7, 2010 confirmation order. In re Kara Homes, Inc. 2016 Bankr. LEXIS 191, **8 (Bankr.

D. N. J. 2016); In re Weiland Auto. Indus., 612 B. R. 824, 847-48 (Bankr. D. Del. 2020); CoreStates

Bank, N.A. v. Huls Am., Inc., 176 F. 3d 187, 197, 202 (3d Cir. 1999).

         Thus, the proposed Settlement does not simply seek to resolve “a matter integral to the debtor-


3
    DVL Lawsuit, Amended Complaint, Dkt. No. 18 at 7, ¶ 47.
                                                    3
Case 20-18488-MBK         Doc 547     Filed 12/10/20 Entered 12/10/20 17:25:08              Desc Main
                                    Document      Page 4 of 13


creditor relationship between BIW and Congoleum, but to adjudicate and determine the outcome of

DVL’s (and OCC’s) claims against BIW currently pending in the District Court. In re Millennium

Lab Holding II, L.C., 945 F. 3d 126, 137 (3d Cir. 2019).

       Another unusual feature of the Settlement is the $1,000,000 cash component – BIW is paying

the $1,000,000 to the Debtor even though it has also agreed to withdraw its proof of claim seeking

$14,811,203.23 in indemnity for legal fees purportedly incurred by BIW in defending the DVL sand

OCC Lawsuits. Typically, when the debtor-creditor relationship is adjusted, the debtor would be the

party agreeing to pay the creditor on a negotiated allowed proof of claim amount. Instead, the

$1,000,000 in cash in this case is being used by BIW literally to purchase the Debtor’s acquiescence

and assistance in obtaining the findings of fact and conclusions of law it desires to use to avoid

liability to DVL and OCC. It is doing this by paying the Debtor to stand down from the legal position

it has firmly asserted against BIW in the DVL Lawsuit for over three years.

       Given the exceptional nature of the Settlement and the fact that it attempts to obtain relief for

a non-Debtor that the non-Debtor (BIW) will then use in a separation action against a third-party

(DVL) and requires as a settlement term a specific preclusive judicial outcome and analysis by the

bankruptcy court on numerous matters that have nothing to do with the Debtor’s title 11 case, a stay

while the District Court decides DVL’s motion to withdraw the reference is well warranted.

II.    The Reference Should Be Withdrawn On Mandatory Grounds

       In order to make a decision on the Settlement Motion and adjudicate with respect to the

findings of fact and conclusions of law currently presented, the bankruptcy court will be required to

consider more than the mere application of CERCLA to the facts. This is so because the bankruptcy

court will be required to decide whether the findings of fact and conclusions or law proposed, and

that BIW will then use in the District Court to avoid CERCLA liability to DVL and to OCC, violate

CERCLA’s prohibition on avoidance of liability by contract. This involves far more than “[t]he


                                                   4
Case 20-18488-MBK          Doc 547     Filed 12/10/20 Entered 12/10/20 17:25:08            Desc Main
                                     Document      Page 5 of 13


application of established federal law to particular facts.” Antioch Co. Litig. Trust v. Miller (In re

Antioch Co.), 435 B. R. 493, 497 (Bankr. S.D. Ohio 2010) 4. CERCLA prohibits liability avoidance

through transfer by contract. It is DVL’s long held position that when BIW merged with 1984

Congoleum, it succeeded to Congoleum-Nairn’s liabilities as an Owner and Operator under

CERCLA. See Occidental Chemical Corporation v. 21st Century Fox America, et al., Civil Action

No. 18-11273 (D. N.J. September 11, 2020) (citing United States v. General Battery Corp., 423 F.3d

294, 297-98 (3d Cir. 2005) (exception to successor non-liability includes liability by merger or

consolidation); United States v. Bestfoods, 524 U.S. 62-64, 118 S. Ct. 1876 (1998). 5 BIW falls

squarely within the exception by merger and bears all liability for Congoleum-Nairn’s activities under

CERCLA (and the New Jersey Spill Act). Nor did the 1986 transactions (on which BIW and the

Debtor seek extensive findings and conclusions from the bankruptcy court) extinguish BIW’s

liability to DVL for Congoleum-Nairn’s activities, even if BIW’s interpretation of the subject

contracts prevails. Under § 107(e)(1) of CERCLA, 42 U.S.C. § 9607(e)(1), which incorporates

federal common law, a liable party cannot divest itself of CERLCA liability by attempting to transfer




4
  BIW attempts to use Antioch against DVL on the stay question. However, in Antioch the complaint
at issue did not assert on its face a cause of action under non-bankruptcy federal law. In this case,
DVL clearly pleaded CERCLA in Count I of its Amended Complaint. See Exhibit B to the
Certification of Anthony R. Twardowski, Esq. In Support of the Renewed Motion of DVL, Inc. and
DVL Kearny Holdings, LLC for Entry of An Order Granting Relief From the Automatic Stay Pursuant
to Section 362 of the Bankruptcy Code at 8-10. Bankruptcy Dkt. 355-6. Moreover, in Antioch the
complaint at issue pleaded state law causes of action, causes of action under ERISA and causes of
action under the Bankruptcy Code (equitable subordination under § 510(c) and preferences under §
547). The movants in Antioch argued that the state law causes of action pleaded against them were
pre-empted by ERISA, leading the bankruptcy court to note that “[i]f the non-bankruptcy causes of
action are pre-empted y ERISA, those causes of action would be dismissed and the Bankruptcy Court
would not be presiding over non-bankruptcy causes of Action.” Antioch, 435 B. R. at 498. There is
no pre-emption issue or Bankruptcy Code causes of action pleaded in DVL’s Amended Complaint
and Antioch is simply inapposite. See footnote 4.
5
  New Jersey courts have applied the same successor non-liability exceptions under the New Jersey
Spill Act. See State, Dept. of Environmental Protection v. Ventron Corp., 94 N.J. 473, 503, 468
A.2d 150, 165 (1983); DOT v. PSC Resources, Inc., 175 N.J. Super. 447, 470, 419 A.2d 1151,
1164 (N.J. Super. 1980).
                                                  5
Case 20-18488-MBK           Doc 547      Filed 12/10/20 Entered 12/10/20 17:25:08                Desc Main
                                       Document      Page 6 of 13


that liability to another party. See Occidental Chemical Corporation v. 21st Century Fox America,

et al., Civil Action No. 18-11273 (D. N.J. September 11, 2020); United States v. General Battery

Corp., 423 F.3d 294, 297-98 (3d Cir. 2005). Such an agreement simply adds another liable party, and
                                                                                  6
the two parties become jointly and severally liable for the entire clean-up.          SmithKline Beecham

Corp. v. Rohm & Haas Co., 89 F.3d 154, 158 (3d Cir.1996). The fact that BIW (as successor to

Owner/Operator Congoleum-Nairn) and the Debtor (as asset/liability purchaser) may have a

common share of liability to DVL does not change the fact that BIW is also fully liable to DVL for

that share. While DVL expects BIW to disagree with its analysis, that disagreement, which involves

applying CERCLA, a non-title 11 federal statute, should be decided in the District Court.

        Thus, when considering the Settlement, the bankruptcy court will be required to interpret

CERCLA’s liability avoidance prohibitions in the context of the 1986 transaction documents and

determine the impact of its analysis in two separate CERCLA actions pending in the District Court.

This is a far more extensive analysis than a routine application of CERCLA to a set of facts and

presents potentially novel and substantial CERCLA issues. 7 Because a “substantial and material”

examination of non-bankruptcy federal law is essential here to resolve the issues raised in the Settlement

Motion (and in the BIW Adversary if it is ever adjudicated), withdrawal of the reference must be granted.

See In re Anthony Tammaro, Inc., 56 B.R. at 1003 (finding withdrawal of reference mandatory

where “resolution of the proceeding requires a substantial and material consideration of both Title

11 and non-code Federal law”); see also In re Federated Dep’t Stores, Inc., 189 B.R. 142, 144 (S.D.

Ohio 1995) (“[T]he law requires the Court withdraw reference of a proceeding from the bankruptcy



6
  If BIW’s interpretation of the 1986 transactions is correct, then those transactions had the effect of
adding the Debtor as a party liable to DVL for the former Congoleum-Nairn Flooring Business under
the first common law exception to successor non-liability recognized at federal and New Jersey
common law, which is liability by contract.
7
  LTV Steel Co. v. Union Carbide Corp. (In re Chateaugay Corp.), 193 B. R. 669, 673-74 (S.D.N.Y.
1990) (involving question of the bankruptcy discharge).
                                                      6
Case 20-18488-MBK             Doc 547     Filed 12/10/20 Entered 12/10/20 17:25:08              Desc Main
                                        Document      Page 7 of 13


court when the proceeding requires consideration of both bankruptcy law and non-bankruptcy

federal law.”); In re C-TC 9th Ave. P’ship, 177 B.R. 760, 754 (N.D.N.Y. 1995) (finding mandatory

withdrawal where “complicated interpretive issues. . . have been raised under non-Title 11 federal

laws”).

III.       The Reference Should Also Be Withdrawn On Permissive Grounds

           BIW argues that DVL cannot obtain permissive withdrawal of the reference because the

Settlement Motion is “core” for the simple reason that it is titled and presented to the bankruptcy

court in the form of a settlement approval motion under Fed. R. Bankr. P. 9019. This ignores

reality.

           Rather than rely solely on how a proceeding is titled or presented to determine its core or

non-core status, the Third Circuit takes a functional approach, explaining that “a proceeding is

core (1) if it invokes a substantive right provided by title 11 or (2) if it is a proceeding, that by its

nature, could arise only in the context of a bankruptcy case.” Halper v. Halper, 164 F.3d 830, 836

(3d Cir. 1999). Non-core proceedings “include the broader universe of all proceedings that are

not core proceedings but are nevertheless ‘related to’ a bankruptcy case.” Id. at 837 (citing 28

U.S.C. § 157(c)(1)); but see Stern v. Marshall, 564 U.S. 462, 469, 493 (2011) (Article III of the

constitution prohibits Congress from vesting a bankruptcy court with authority to finally

adjudicate certain claims, such as private common law claims, even though they may be listed as

“core” in 28 U.S.C. § 157(b)). In re Millennium Lab Holdings II, L.C., 945 F. 3d at 136 (“The

third take away from Stern is that, when determining whether a bankruptcy court has acted within

its constitutional authority, courts should generally focus not on the category of the ‘core’

proceeding but rather on the content of the proceeding.”). Under this functional standard, the

Settlement Motion is not “core.”

           The principal matters that the Debtor and BIW attempt to resolve through the Settlement

                                                     7
Case 20-18488-MBK          Doc 547     Filed 12/10/20 Entered 12/10/20 17:25:08              Desc Main
                                     Document      Page 8 of 13


Motion and the BIW Adversary do not invoke substantive rights under title 11 and can just as easily

arise in the DVL Lawsuit, where they have in fact arisen previously and where BIW agrees in its

opposition, they could arise again.8 There is nothing in any of the lengthy proposed findings of fact

and conclusions of law sought by the Settlement Motion that have anything whatsoever to do with

the Debtor’s substantive rights under title 11; rather, all ultimately deal with BIW’s environmental

liabilities to non-debtors under other federal (and state) law and/or BIW’s successor liability pursuant

to a series of corporate transactional documents that are governed by state law. Nor does the

interpretation of the June 7, 2010, confirmation order from Congoleum’s prior chapter 11 case invoke

any substantive title 11 rights per se and should be interpreted by the District Court, which wrote the

confirmation order, and is the tribunal where DVL, BIW and the Debtor have been located since

June 2017.

IV.    A Stay Will Not Stop This Chapter 11 Case “In Its Tracks.”

       DVL seeks a stay of only the Settlement Motion and the BIW Adversary. The rest of the

Debtor’s chapter 11 case would not be subject to the stay and could proceed. BIW (a wholly-owned

subsidiary of General Dynamics Corporation) is well able to hold onto its $1,000,000 while this

matter is adjudicated in the District Court. The Debtor’s assets and entire operations have been sold

and any aspects of that transaction that remain to be completed may proceed. The DVL Lawsuit in

the District Court is also stayed at present and BIW and OCC agreed long ago to hold off on litigating

against one another in the Occidental Lawsuit. There is no material harm to BIW or the Debtor from

a stay being granted under these circumstances.

V.     DVL Has Timely and Appropriately Asserted Its Rights In This Matter

       BIW complains that DVL’s rights are fully protected by its ability to participate in the



8
 “At most, these filings might only change which court addresses the settlement in the first instance.”
Opposition at 2.
                                                   8
Case 20-18488-MBK           Doc 547      Filed 12/10/20 Entered 12/10/20 17:25:08           Desc Main
                                       Document      Page 9 of 13


upcoming hearing on the Settlement Motion and the confirmation of the Debtor’s liquidating plan.

This is a non-argument. Courts routinely criticize parties or weigh their decisions against parties for

failing to act to protect their rights to the utmost in multi-faceted chapter 11 litigation, even

concluding at times that parties’ rights have been waived by their failure to act more fully. E.g.

Musilnov v. Alabama Marble Co., 534 B. R. 820, 832 (N. D. Al. 2015) (noting failure of party to

seek a stay pending appeal of a confirmation order). If DVL had not moved for relief from the stay,

sought an extension of the claims bar date, moved to intervene in the BIW Adversary, appealed the

denial of that intervention motion, moved to withdraw the reference and taken the other steps that it

has taken to date in this case, it would surely have been met with arguments from BIW and the

Debtor at the confirmation and settlement hearing that it somehow relinquished its rights by not

having acted more extensively. BIW has shown its colors on this issue before when it objected to

DVL’s motion to intervene in the BIW Adversary, arguing that DVL had been dilatory by not moving

to intervene until three months after BIW’s adversary complaint had been filed, despite the absence

of any responsive pleadings or discovery in the case. 9

VI.      DVL Will Be Harmed If A Stay Is Not Entered

         If a stay is not entered and DVL’s motion to withdraw the reference is not decided before the

Settlement hearing, DVL’s only likely recourse if the Settlement is approved, is to appeal that

decision to the District Court under a near-impossible “abuse of discretion” standard, which is far

more difficult than the standard of review it would face following an adjudication in the District

Court, whose opinion would be reviewed based on a “clearly erroneous” standard for issues of fact

and a de novo review standard for issues of law. Will v. Northwestern University (In re Nutraquest,

Inc.), 434 F. 3d 639, 644 (3d Cir. 2006); W. R. Grace & Co. v. Chakarian (In re W. R. Grace & Co.),

591 F. 3d 164, 170, n. 7 (3d Cir. 2009). And if DVL were to wait until after plan confirmation to


9
    BIW Adversary, Dkt. No. 16 at 3.
                                                   9
Case 20-18488-MBK           Doc 547 Filed 12/10/20 Entered 12/10/20 17:25:08                    Desc Main
                                   Document    Page 10 of 13


appeal the Settlement, it would most surely face a “mootness” argument. See Samson Energy Res.

Co. v. SemCrude, L.P. (In re SemCrude, L.P.), 728 F. 3d 314, 320 (3d Cir. 2013).

        There is obvious harm to DVL from the denial of a stay and no concomitant harm of any

measure to BIW or the Debtor if a stay is granted.

VII.    BIW Is Forum Shopping

        In an effort to “turn the tables”, BWI denies the obvious by arguing that DVL, not BIW, is

the former shopper. The record shows otherwise.

        All DVL has ever done since this chapter 11 case commenced on July 13, 2020, is attempt to

have the DVL Action proceed in the District Court where it began on June 12, 2017 – twice it has

moved for relief from the stay, once it has moved to extend the proof of claim bar date, it has

requested that the District Court lift the discovery stay as to BIW and has now moved to withdraw

the bankruptcy reference, all with one aim in mind – to have the DVL Lawsuit in the District Court

proceed. BIW, on the other, has sought refuge in two separate tribunals other than the District Court

in its pursuit of its desired result, the United States District Court for the District of Maine 10 and now

the bankruptcy court, where it filed both the BIW Adversary 11 and the Settlement Motion as its

attempted vehicles. BIW has, and always has had, the ability to fully and fairly litigate the same

issues it now presents through the Fed. R. Bankr. 9019 settlement process in the District Court, but

has twice attempted to go elsewhere.

VIII. DVL Has Standing to Withdraw the Reference Of the BIW Adversary

        DVL is a creditor and party-in-interest in the Debtor’s chapter 11 case, being listed as a

contingent claimant three different times on the Debtor’s Schedules. 12 As such, DVL has an absolute



10
   Bath Iron Works Corporation v. Congoleum Corporation, Civil Action No. 18-cv-00405-GZS,
United States District Court for the District of Maine, Dkt. 1.
11
   BIW Adversary, Dkt. 1.
12
   Bankruptcy Dkt. No. 198, Schedule E/F at p. 144, No. 3416.
                                                    10
Case 20-18488-MBK          Doc 547 Filed 12/10/20 Entered 12/10/20 17:25:08                   Desc Main
                                  Document    Page 11 of 13


right to intervene in any adversary proceeding in this case. In re Marin Motor Oil, Inc., 689 F. 2d

445, 447, 453 (3d Cir. 1982). Denial of intervention when an absolute right to do so is claimed, is a

final and appealable decision. Id. at 447. Hence, in the bankruptcy context there is no reason or

requirement that DVL intervene to assume the role of a plaintiff or a defendant in a specific adversary

proceeding when its standing to be heard does not depend on that status. 11 U.S.C. § 1109(b).

Moreover, 28 U.S,C. § 157(e) permits the withdrawal of the reference of a title 11 case “in whole or

in part” “on timely motion of any party” and does not require that DVL be a named plaintiff or

defendant in a specific adversary proceeding to seek to have the reference of that adversary

proceeding withdrawn. The Settlement Motion was also filed in the BIW Adversary, in which BIW

specifically asks the bankruptcy court to declare that BIW is not liable to DVL in the DVL Lawsuit;

DVL’s interest being plain and obvious. See BIW Adversary, Dkt. No. 1 at 23, 25; No. 22.

IX.    Reply to Certain Authorities Cited By BIW

       BIW cites In re Millennium Lab Holdings, II, LLC, 575 B. R. 252, 261-76 (Bankr. D. Del.

2017) to support its argument that the bankruptcy court needn’t be concerned about the constitutional

limits on its powers addressed in Stern and related opinions. BIW overstates its case.

       Millennium Lab (BIW cites to the bankruptcy court opinion rather than the Third Circuit

opinion) involved a large, complex plan of reorganization that was being challenged on appeal by

certain creditors. The plan of reorganization at issue in Millennium Lab involved $100 million of

secured debt, consummation of a myriad of complex restructuring transactions, including payments

having been made to numerous unsecured creditors, new equity investments and “more than two

million commercial transactions, many of which are with new counterparties”, which the

creditors/appellants were effectively seeking to unwind. Due to these unique circumstances, the

Third Circuit denied the creditors relief, but specifically limited its opinion to the “exceptional facts

of this case.” In re Millennium Lab, 945 F. 3d at 126, 141-42.

                                                   11
Case 20-18488-MBK           Doc 547 Filed 12/10/20 Entered 12/10/20 17:25:08                    Desc Main
                                   Document    Page 12 of 13


        Here, the Debtor has sold its entire operation and all of its assets in a § 363 sale and no longer

has employees, customers, investors or financiers. The Debtor is a liquidating shell and the only

party at all impacted by a stay or withdrawal of the reference might be BIW, which would suffer no

true hard, as it would remain free to advocate its position in the District Court. Millennium Lab is a

completely different case and simply doesn’t apply.

        BIW cites to Schreiber v. Kellogg, 839 F. Supp. 1157 (E.D. Pa. 1993) to criticize DVL for

not offering to post a bond to obtain a stay while its motion to withdraw the reference is pending in

the District Court. Schreiber is not like this case because it involved the question of whether a bond

should have been provided by an appellant pursuant to Fed. R. Civ. P. 62(d) to obtain a stay of a

money judgment pending appeal. In Schreiber a fixed money judgment had been entered by the

district court after a bench trial. In it opinion, the district court discussed the discretionary nature of

requiring a bond under Fed. R. Civ. P. 62 and the power courts have to waive the requirement of a

bond. Id. at 1159. Ultimately, the district court in Schreiber required a bond. Id at 1162.

        DVL’s motion for a stay is brought under Fed. R. Bankr. P. 5011(c), which does not state

that a bond is required. To the extent DVL’s motion seeks a stay pending its appeal to the District

Court of the denial of its motion to intervene in the BIW Adversary, Fed. R. Bankr. P. 8007(a)(1)(B)

refers only to “a bond or other security provided to obtain a stay of judgment” and Fed. R. Bankr. P

8007(c) grants the bankruptcy court and the District Court discretion on the question of whether or

not to require an appeal bond. Fed. R. Bankr. P. 5011(c), 8007.

        There is no judgment outstanding in this case. BIW could simply hold its $1,000,000 quite

easily as the District Court decided DVL’s motion to withdraw the reference. Moreover, Fed. R.

Bankr. P. 5011(c) does not state that a bond is required when a stay is sought for a determination in

the District Court of a motion to withdraw the reference.




                                                    12
Case 20-18488-MBK        Doc 547 Filed 12/10/20 Entered 12/10/20 17:25:08                     Desc Main
                                Document    Page 13 of 13


X.   Conclusion

     The bankruptcy court should grant a stay while DVL’s motion to withdraw the reference is decided.

                                                       Respectfully submitted,


Dated: December 10, 2020                               Eitan D. Blanc
                                                       Eitan D. Blanc, Esq.
                                                       Anthony R. Twardowski, Esq. (admitted
                                                       pro hac vice)
                                                       Earl M. Forte, Esq. (admitted pro hac vice)
                                                       Zarwin Baum DeVito Kaplan Schaer
                                                       Toddy, P.C.
                                                       2005 Market Street, 16th Floor One
                                                       Commerce Square Philadelphia, PA
                                                       19103
                                                       Tel: (215) 569-2800
                                                       E-mail: eblanc@zarwin.com
                                                       artwardowski@zarwin.com
                                                       emforte@zarwin.com

                                                       Attorneys for DVL, Inc. and DVL Kearny
                                                       Holdings, LLC




                                                  13
